DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to the applicant’s filling of an Amendments/Remarks on 4/19/2022.  Applicant amended claims 1, 10, and 11.  The claims 1-13 are pending.

Response to Arguments
The previous 35 USC 101 rejection for claim 10 has been withdrawn responsive to Applicant’s amendment. 

Applicant's arguments filed 4/19/2022 with respect to the 35 USC 102 rejection have been fully considered but they are not persuasive.  Specifically, Applicant argues the prior art Muddu does not disclose the amended limitation “…setting the order of the use acts based on a time that each of the use acts occurred,…”.
Examiner respectfully disagrees.  Maddu discloses at paragraphs [0440] that the “GUI, graphs, timelines, maps, charts, lists and other visualization features are generated to illustrate trends, recent activity, and relationship between the different data” and “the GUI can enable a user to customize a view”.  Maddu further discloses at paragraph [0479] that data and threat trend can be illustrated over a period of time with the user selecting “a breakdown column chart”.  Corresponding figure 45C shows the Y axis corresponding to threats data with each threat being shaded a different pattern corresponding to the key as shown, and the X axis corresponding to a time for when each of the shaded threats occurred.  Muddu teaches the user can further customize the view or dive deeper into the specific types of threats.  Therefore, based on at least the above paragraphs and figure, Examiner respectfully maintain Muddu teaches the amended limitations.  

The office action below has been updated reflecting the claims as currently presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muddu et al (US Pub No 2017/0134415).

With respect to claim 1, Muddu teaches a method of detecting an abusing act of a user using an online service, the method comprising: 
a use act information collecting operation, executed by a processor, in which use act information is collected, including the kinds and an order of one or more use acts performed by a user (e.g., receiving event data representing a plurality of events on a computer network ¶ 0421 & Fig. 38. #3810; event data refers to machine data related to activity on a network with respect to an entity like a user ¶ 0147 and using timed data ¶ 0154 & 0424-0425); 
an image configuring operation, executed by the processor, in which the kinds of the one or more use acts performed by the user are arranged in a time order and an image is configured by setting the kinds (N kinds) of predetermined use acts to a first axis and setting the order of the use acts based on a time that each of the use acts occurred, to a second axis (e.g., graphing the event data ¶ 0422 & 0424 and utilizing the type of events and time of occurrence ¶ 0422-0425; and using GUI enables a user to configure displays using graphs, timelines, maps, charts, list, or other visualization features ¶ 0440-0441, and figure 45C shows the Y axis corresponding to threats data with each threat being shaded a different pattern corresponding to the key as shown, and the X axis corresponding to a time for when each of the shaded threats occurred ¶ 0479); and 
an abusing act detecting operation, executed by the processor, in which whether the use act of the user is an abusing act is detected by using the image (e.g., detecting a security threat by processing at least a portion of the composite relationship graph with a decision engine ¶ 0433 and machine learning model ¶ 0434-0435).

	With respect to claim 2, Muddu further teaches wherein in the image configuration operation, the image is configured by setting a time interval of a corresponding use act from a just previous use act to a third axis (e.g., GUI configurable to set time interval ¶ 0425 & 0439-0440 and Figs 40D & 41).

	With respect to claim 3, Muddu further teaches wherein in the image configuration operation, the image is configured by forming the time interval from the just previous use act with a color of the corresponding use act (e.g., activities occurs in the time period with start and end ¶ 0425 and GUI display settings ¶ 0440-0441).

	With respect to claim 4, Muddu further teaches wherein in the image configuration operation, abusing relevant information about the user is formed in a pattern and the pattern is added to the image (e.g., event trend @ Fig. 41 and anomalies trend @ Fig. 46B &47C).

	With respect to claim 5, Muddu further teaches wherein in the image configuration operation, the image is configured by forming a first pattern (N x 1 pattern) from the use act of the user, arranging the first patterns in a time order to form an image, and inserting a second pattern (N x 1 pattern) formed from abusing relevant information about the user between some or all of the plurality of first patterns of the image (e.g., graphing the event data over a time period of occurrences ¶ 0425-0426; using GUI enables a user to configure displays using graphs, timelines, maps, charts, list, or other visualization features ¶ 0440-0441; and generating threats and anomalies trend ¶ 0442).

	With respect to claim 6, Muddu further teaches wherein in the image configuration operation, the image is configured by forming a third pattern (N x 2 pattern) by attaching a second pattern (N x 1 pattern) formed from the abusing relevant information to a first pattern (N x 1 pattern) formed from the use act and arranging the third patterns in the order of the use acts (e.g., user customizable GUI ¶ 0440-0441 and adding additional pattern and trend in a composite graph ¶ 0442).

	With respect to claim 7, Muddu further teaches wherein in the abusing act detecting operation, whether the use act of the user is the abusing act is detected by inputting the image to a pre- trained neural network (e.g., detecting abuse using machine learning model or analytics engine ¶ 0433).

	With respect to claim 8, Muddu further teaches wherein in the neural network, whether a predetermined abusing pattern is included in the image is determined and whether the use act of the user is the abusing use act is detected (e.g., identifying predetermined abusing pattern ¶ 0434-0435).

	With respect to claim 9, Muddu further teaches wherein the pre-trained neural network is a Convolution Neural Network (CNN) (e.g., machine learning model and analytics engine ¶ 0433-0434 & 0518-0519).

	With respect to claim 10, Muddu further teaches a computer readable recording medium storing a computer program which enables a processor to execute the method of detecting the abusing act of the user using the online service of claim 1 (e.g., ¶ 0135-0137 & Fig. 2).

The limitations of claim 11 are substantially similar to claim 1 above, and therefore the claim is likewise rejected.

The limitations of claim 12 are substantially similar to claim 2 above, and therefore the claim is likewise rejected.

The limitations of claim 13 are substantially similar to claim 4 above, and therefore the claim is likewise rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU LE/Primary Examiner, Art Unit 2493